DETAILED ACTION
The action is responsive to the amendment filed on 02/18/2022. Claims 1-17 are pending in the case. Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Mudrick et al. (US Patent No. 8651370 B1) discloses souvenirs from disparate manufacturers containing QR codes that links to a website which has information about events, names and locations associated with the souvenirs.
Ryu et al. (US Patent Pub. No. 20140112265 A1) discloses capturing an image of a memento, capturing a subsequent image of a memento and matching the images together to identify mementos.
Calman et al. (US Patent Pub. No. 20120233003 A1) discloses identifying mementos, displaying an indicator for the memento indicating additional information for the memento is available and retrieving the information when the indicator is selected.
Dooley et al. (US Patent Pub. No. 20110040649 A1) discloses a keychain containing a QR code or radio frequency identification code that when scanned will display a user-generated greeting card.
Kuznetsov (US Patent Pub. No. 20140092292 A1) discloses associating objects with information by taking a photo of the object and inputting information to be associated where subsequent photos of the object will show the associated information.
Anderson et al. (US Patent Pub. No. 20130173713 A1) discloses a memento containing a QR code that when scanned will allow a user access to a communication system.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171